Case 18-30264-sgj11 Doc 1244-3 Filed 09/07/21   Entered 09/07/21 11:59:05   Page 1 of 5
Case 18-30264-sgj11 Doc 1244-3 Filed 09/07/21                        Entered 09/07/21 11:59:05              Page 2 of 5




                                               ACIS CLO 2015-6 LTD.
                                               ACIS CLO 2015-6 LLC

          INFORMATIONAL NOTICE UPDATING ON THE BANKRUPTCY OF THE
                           PORTFOLIO MANAGER

 NOTE: THIS NOTICE CONTAINS IMPORTANT INFORMATION THAT IS OF
 INTEREST TO THE REGISTERED AND BENEFICIAL OWNERS OF THE SUBJECT
 NOTES. IF APPLICABLE, ALL DEPOSITORIES, CUSTODIANS, AND OTHER
 INTERMEDIARIES RECEIVING THIS NOTICE ARE REQUESTED TO EXPEDITE
 RE-TRANSMITTAL TO BENEFICIAL OWNERS OF THE NOTES IN A TIMELY
 MANNER.

                                                                                                  November 2, 2018
 To:        The Holders of the Notes described as:
                                                       Rule 144A                                Reg. S.    Accredited
                         Rule 144A                                   Reg. S
            Class                    Rule 144A ISIN*   Common                   Reg. S ISIN*   Common       Investor
                          CUSIP 1                                   CUSIP*
                                                        Code*                                   Code*       CUSIP*
       Class A-1 Notes   00452PAA5   US00452PAA57      120293168   G0074WAA1   USG0074WAA11    120293249      N/A

       Class A-2 Notes   00452PAD9   US00452PAD96      120293150   G0074WAB9   USG0074WAB93    120293257      N/A

       Class B-1 Notes   00452PAG2   US00452PAG28      120293176   G0074WAC7   USG0074WAC76    120293222      N/A

       Class B-2 Notes   00452PAK3   US00452PAK30      120293192   G0074WAD5   USG0074WAD59    120293273      N/A

       Class C Notes     00452PAN7   US00452PAN78      120293184   G0074WAE3   USG0074WAE33    120293281      N/A

       Class D Notes     00452PAR8   US00452PAR82      120293206   G0074WAF0   USG0074WAF08    120293265      N/A

       Class E Notes     004524AA2   US004524AA23      120293214   G00746AA8   USG00746AA82    120293290   004524AB0

       Sub. Notes        004524AD6   US004524AD61      120293478   G00746AB6   USG00746AB65    120293559   004524AE4



 To:        Those Additional Parties Listed on Schedule I hereto

         Reference is hereby made to that certain: (i) Indenture dated as of April 16, 2015 (as
 supplemented, amended or modified from time to time, the “Indenture”), among ACIS CLO
 2015-6 LTD., as issuer (the “Issuer”), ACIS CLO 2015-6 LLC, as co-issuer (the “Co-Issuer”
 and, together with the Issuer, the “Co-Issuers”), and U.S. BANK NATIONAL ASSOCIATION,
 as trustee (the “Trustee”), (ii) Portfolio Management Agreement dated as of April 16, 2015 (as
 supplemented, amended or modified from time to time, the “PMA”) between the Issuer and
 ACIS CAPITAL MANAGEMENT, L.P. (“Acis LP”), as portfolio manager (the “Portfolio
 Manager”), and (iii) the Trustee’s notices dated May 10, 2018, June 7, 2018, June 20, 2018, July
 13, 2018, July 31, 2018, August 7, 2018, August 16, 2018, September 5, 2018 and October 26,
 2018 (the “Prior Notices”). Capitalized terms used herein and not otherwise defined shall have
 the meanings assigned to such terms in the Indenture, the PMA or the Prior Notices, as
 applicable.

 1
   No representation is made as to the correctness of the CUSIP, ISIN or Common Code numbers either as printed on
 the Notes or as contained in this notice. Such numbers are included solely for the convenience of the Holders.
Case 18-30264-sgj11 Doc 1244-3 Filed 09/07/21          Entered 09/07/21 11:59:05       Page 3 of 5




        A. Bankruptcy Cases Update

        1.     Background

         The Bankruptcy Cases of the Portfolio Manager and its affiliate are being jointly
 administered for procedural purposes only as In re Acis Capital Management, L.P., Acis Capital
 Management GP, LLC, under Case No. 18-30264-SGJ-11, in the United States Bankruptcy Court
 for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”).

        2.     Confirmation Schedule for the Chapter 11 Trustee’s Plan

         In the Prior Notice dated October 26, 2018, the Trustee, at the request of the Chapter 11
 Trustee, forwarded a copy of the Notice of Solicitation of Third Amended Joint Plan for Acis
 Capital Management L.P. and Acis Capital Management GP, LLC (Docket No. 666) (the
 “Portfolio Manager’s Notice”). As set forth in the Portfolio Manager’s Notice and attached
 materials, the deadline for filing, objecting to and voting on the Third Amended Joint Plan for
 Acis Capital Management, L.P. and Acis Capital Management GP, LLC (Docket No. 660) (the
 “Plan”) is November 26, 2018. A combined hearing to consider final approval of the Disclosure
 Statement Pursuant to Section 1125 of the United States Bankruptcy Code With Respect to the
 Third Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Management
 GP, LLC (Docket No. 661) (the “Disclosure Statement”) and confirmation of the Plan has been
 set to commence on December 11, 2018 at 9:30 a.m. (CT) and may continue on December 12
 and 13, 2018. The Trustee has filed proofs of claim on behalf of the Secured Parties and may be
 entitled to vote on the Plan. Unless otherwise instructed and directed in accordance with the
 Indenture prior to the close of business on November 13, 2018, the Trustee does not intend to
 vote, object or submit pleadings with respect to the Plan. Holders should consult with their own
 advisors regarding the Plan.

        3.     Highland Capital Management, L.P.’s Motion to Dismiss the Debtors’ Chapter 11
               Cases, or, in the Alternative, Converting the Cases to Chapter 7 for Cause

        Highland Capital Management, L.P. (“Highland”) has filed Highland Capital
 Management, L.P.’s Motion for an Order Dismissing the Debtors’ Chapter 11 Cases or, in the
 Alternative, Converting the Cases to Chapter 7 for Cause (Docket No. 604) (the “Motion to
 Dismiss”). A hearing on the Motion to Dismiss has been scheduled to commence after the
 hearing on confirmation of the Plan on December 11, 2018 at 1:30 p.m. (CT) (or after the
 conclusion of the confirmation hearing). Unless otherwise instructed and directed in accordance
 with the Indenture prior to the close of business on November 13, 2018, the Trustee does not
 intend to object or submit pleadings with respect to the Motion to Dismiss. Holders should
 consult with their own advisors regarding the Plan.

        B. Obtaining Information Regarding the Bankruptcy Cases

        The Bankruptcy Cases, including the Portfolio Manager’s Notice, the Plan, the
 Disclosure Statement, the Motion to Dismiss and other pleadings filed in the Bankruptcy Cases,
 may affect the rights of Holders. Holders are encouraged to review all pleadings filed in the
 Bankruptcy Cases and consult with their own legal and financial advisors regarding their rights.
Case 18-30264-sgj11 Doc 1244-3 Filed 09/07/21             Entered 09/07/21 11:59:05         Page 4 of 5




 Unless otherwise instructed and directed in accordance with the Indenture, the Trustee does not
 intend to take any other action with respect to the actions in the Bankruptcy Cases described
 above.

         Documents, including the motions and orders described above, filed in the Bankruptcy
 Cases may be viewed during normal business hours at the Clerk’s Office of the Bankruptcy
 Court, located at the Earle Cabell Federal Building, 1100 Commerce Street, Room 1254, Dallas,
 TX 75242-1496, or obtained through PACER for a fee by registering online at
 http://pacer.psc.uscourts.gov.

        C. General Information for Holders

         Please be advised that the Trustee reserves all of the rights, powers, claims and remedies
 available to it and to the Holders under the transaction documents and applicable law. No delay
 or forbearance by the Holders or the Trustee to exercise any right or remedy, or otherwise under
 the terms of the transaction documents, other documentation relating thereto or under applicable
 law, shall impair any such right or remedy or constitute a waiver thereof or an acquiescence
 therein.

         This notice is without prejudice and does not and will not waive any other right or
 remedy that the Trustee and the Holders or any of them may have as of the date hereof or in the
 future, all of which are hereby reserved.

          Please note that the foregoing is not intended and should not be construed as investment,
 accounting, financial, legal, or tax advice by or on behalf of the Trustee, or its directors, officers,
 affiliates, agents, attorneys or employees. Each person or entity receiving this notice should seek
 the advice of its own advisers in respect of the matters set forth herein.

        Holders with questions about this notice should direct them in writing, along with
 evidence of beneficial ownership of the Notes, to Taylor Potts at taylor.potts@usbank.com.

        The Trustee may conclude that a specific response to particular inquiries from
 individual Holders is not consistent with equal and full dissemination of information to all
 Holders. Holders should not rely on the Trustee as their sole source of information.

                                                                U.S. BANK NATIONAL
                                                                ASSOCIATION, as Trustee
Case 18-30264-sgj11 Doc 1244-3 Filed 09/07/21        Entered 09/07/21 11:59:05   Page 5 of 5



                                           SCHEDULE I

                                      Additional Addressees

 Issuer:
 Acis CLO 2015-6 Ltd.
 c/o MaplesFS Limited
 P.O. Box 1093
 Boundary Hall, Cricket Square
 Grand Cayman KY1-1102
 Cayman Islands
 Phone: +1 (345) 945-7099
 Facsimile: +1 (345) 945-7100

 Co-Issuer:
 Acis CLO 2015-6 LLC
 c/o Puglisi & Associates
 850 Library Avenue, Suite 204
 Newark, Delaware 19711
 Attention: Donald J. Puglisi
 Facsimile: 302-738-7210

 Portfolio Manager:
 Acis Capital Management, L.P.
 c/o Robin Phelan, Chapter 11 Trustee
 4214 Woodfin Drive
 Dallas, Texas 75220-6416
 Email: robin@phelanlaw.org

 Irish Stock Exchange:
 Electronic copy to be uploaded to the Irish
 Stock Exchange website via
 http://www.isedirect.ie

 DTC, Euroclear and Clearstream
 (as applicable):
 legalandtaxnotices@dtcc.com
 lensnotices@dtcc.com
 consentannouncements@dtcc.com
 voluntaryreorgannouncements@dtcc.com
 drit@euroclear.com
 ca_general.events@clearstream.com


 SK 03687 0586 8081724
